—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered August 9, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The jury’s verdict rejecting defendant’s defense of temporary innocent possession of the gun in question was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Rather, as noted in an earlier appeal in which this Court evaluated the strength of the evidence against defendant, the evidence of guilt was overwhelming (228 AD2d 225, 226, lv denied *27088 NY2d 992). Accordingly, we see no reason to disturb the jury’s verdict. Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.